DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 5/4/2021. Claims 1-4, 6, 7, 9, 10 and 14 were amended by applicant, claim 8 was cancelled, and no claims were added in the amendment. Thus, claims 1-7 and 9-20 are pending.

Information Disclosure Statement
Acknowledgment is made of the information disclosure statement filed 5/17/2021, which complies with 37 CFR 1.97. As such, the information disclosure statement has been placed in the application file and the information referred to therein has been considered by the examiner.

Response to Amendment
The objections to the specification and drawings previously set forth in the non-final office action mailed on 2/17/2021 are withdrawn in view of the 5/4/2021 amendments to the specification and drawings.
The objections to claims 1-20 previously set forth in the non-final office action are withdrawn in view of the 5/4/2021 amendments to the claims and the cancellation of claim 8. However, objections to claims 6-7 and 9-13 remain, as documented below. 
Claims 1 and 6 are no longer being interpreted under 35 U.S.C. 112(f) in view of the amendments to the claims.
The previous rejections of claims 14-20 under 35 U.S.C. 112(b) are withdrawn in view of the amendments to the claims. However, rejections of claims 6-7 and 9-13 under 35 U.S.C. 112(b) remain, as documented below.

Response to Arguments
Applicant's arguments filed 5/4/2021 with respect to the objections to the specification and drawings previously set forth in the non-final office action have been fully considered and are persuasive.
Applicant's arguments filed 5/4/2021 with respect to the objections to claims 1-20 previously set forth in the non-final office action have been fully considered and are persuasive. The cancellation of claim 8 renders the objection to that claim moot. However, as documented below, objections to claims 6-7 and 9-13 remain.
Applicant's arguments filed 5/4/2021 with respect to the rejections of claims 14-20 under 35 U.S.C. 112(b) previously set forth in the non-final office action have been fully considered and are persuasive. However, as documented below, rejections of claims 6-7 and 9-13 under 35 U.S.C. 112(b) remain. As further documented below, applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 112(b).
Applicant's arguments filed 5/4/2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered have been fully considered but are moot because the arguments do not apply to the combination of references used in the current rejections. In particular, as discussed in detail below, a new combination of references (i.e., Gruber in view of Khan and Talbot, and further in view of the newly-
The cancellation of claim 8 renders the rejection of that claim under 35 U.S.C. 103 moot. Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 112(b) and 103 discussed below. 
With reference to amended claim 1, applicant states “amended independent claim 1 recites ‘the processor is to determine a confidence level parameter indicating a strength of the explanation for the decision made, and wherein the confidence level parameter further indicates "value at risk" of the hypothesis’ which is not taught or suggested by any of the cited references.” (applicant’s remarks, page 21, emphasis in original). With continued reference to amended claim 1, applicant asserts “Khan is silent regarding ‘wherein the confidence level parameter further indicates "value at risk" of the hypothesis’ as recited in amended independent claim 1. Talbot fails to cure the deficiencies of Khan.” (applicant’s remarks, page 22, emphasis in original). Applicant further asserts that “no portion of Talbot fails teaches or suggests ‘the processor is to determine a confidence level parameter indicating a strength of the explanation for the decision made, wherein the confidence level parameter further indicates "value at risk" of the hypothesis’ as claimed in claim 1.” (applicant’s remarks, page 23, emphasis in original). 
Applicant then concludes that “Gruber, Khan, and Talbot, either alone or in combination, fail to teach or suggest the above-mentioned features as recited in amended independent claim 1”, “Independent claims 6 and 14 have been amended analogously to amended independent claim 1. Therefore, the remarks presented above 
Accordingly, applicant argues that the newly presented claim limitation that was added to claims 1, 6 and 14 in the amendment filed on 5/4/2021, is not disclosed or taught in the portions of the Gruber, Khan, and Talbot references applied to claims 1, 6 and 14 in the previous Office Action. 
Regarding applicant’s argument that the newly presented claim limitation that was added to claims 1, 6 and 14 in the amendment filed on 5/4/2021, i.e., “determine a confidence level parameter indicating a strength of the explanation for the decision made, wherein the confidence level parameter further indicates "value at risk" of the hypothesis”, is not disclosed or taught in the portions of the Gruber, Khan, and Talbot references applied to claims 1, 6 and 14 in the previous office action, the examiner disagrees in view of newly cited reference Lancaster. The examiner points applicant to the below discussion of Talbot and Lancaster.
Regarding the “determine a confidence level parameter indicating a strength of the explanation for the decision made” limitation added to independent claims 1, 6 and 14, the examiner points to paragraphs 20, 30 and 37-39 of Talbot, which disclose that “inferencing algorithms 28 and 30 can include an abductive reasoning algorithm that compiles the best explanation for a body of data … decision algorithms 24 and 26 can comprise an unsupervised clustering algorithm that attempts to form clusters from the 
With reference to the “wherein the confidence level parameter further indicates "value at risk" of the hypothesis” limitation added to independent claims 1, 6 and 14, aside from merely mentioning “the value-at-risk associated with the business context” in the background section and then mentioning once that “the confidence level is weighed by the ‘value at risk’ of the decision, so that a higher value at risk would require a higher confidence level” - see, e.g., paragraphs 6 and 26, applicant’s specification does not define “value at risk” of a hypothesis. The plain meaning of hypothesis is a proposition, or set of propositions, set forth as an explanation for the occurrence of some specified group of phenomena. See https://www.dictionary.com/browse/hypothesis. Therefore, a “value at risk" of a hypothesis, under the broadest reasonable interpretation (BRI), is the 
With continued reference to the above-noted “value at risk” limitation added to the independent claims, the examiner points to col. 33, lines 27-30, col. 34, lines 51-52, col. 37, line 35–col. 38, line 19, col. 52, lines 3-4 and 53-55, col. 54, lines 5-8 and 28-29, col. 56, lines 29-33, and col. 80, lines 16-19 of Lancaster, which disclose “an intelligent system that can propose an experimental design based on a generated hypothesis”, “simulations to probe hypotheses”, “the invention provides a system and method for automated research to test a first hypothesis … as well as a second hypothesis” [i.e., a hypothesis], “an Automated Biomedical Research System (ABRS) that can include a commercial module that can incorporate market economic analyses … Commercial and/or market inputs to the system can include market data … cost of disease, cost of treatment, … market positioning, … royalty requirements, … budgets, sales cycles, phases costs, delay costs, budgeting per schedule considerations, cross-investment, ROI, … risk factors, and other commercial and/or marketing factors … components of the ABRS system can include … Financial component (budgeting, risk analysis, cost analysis, etc.)”, “the modeling layer can be assessed in terms of how useful is the guidance to decision-makers. Reductions in political conflict (e.g., measurable as reductions in … transaction costs), reductions in commercial risk contingency”, “modeling (including estimating risk” [i.e., commercial/business value at risk], “The wealth of data gathered in a very short time can allow high-confidence prediction”, “model can be created that allows estimation of a greater part of the studied system to be made with a high degree of confidence” and “A classifier is a function that maps an 
As detailed below, the combination of Gruber, Khan, Talbot and Lancaster (i.e., Gruber in view of Khan and Talbot and further in view of Lancaster) teaches the limitations of amended independent claims 1, 6 and 14 and dependent claims 2-4, 7, 9, 10, 12-13, 15-17 and 19-20. Additionally, as discussed in detail below, the combination of Gruber, Khan, Talbot, Lancaster and Wang (i.e., Gruber in view of Khan, Talbot and Lancaster, and further in view of Wang) teaches the limitations of dependent claims 5, 11 and 18. 
Applicant’s amendments have necessitated the claim objections and rejections under 35 U.S.C. 112(b) and 103 discussed below.

Claim Objections
Claims 6-7 and 9-13 are objected to because of the following informalities: 
In lines 18-19 of amended independent claim 6, the recitation of “wherein, for decision-making when faced with a real-world problem, processor is to:” is grammatically incorrect. The examiner suggests that two ways to overcome these objections are to amend claim 6 to recite “wherein, for decision-making when faced with a real-world problem, the processor is to:” or “wherein, for decision-making when faced with a real-world problem, the processor is further configured to:” Appropriate correction is required.
Also, claims 7 and 9-13, which each depend directly or indirectly from claim 6, are objected to under the same rationale as claim 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-7 and 9-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Lines 12, 15-16, 27-28 and 31-32 of amended independent claim 6 recite “wherein the ontology creator is to utilize inductive reasoning techniques”, “wherein the rule constructor is to utilize deductive reasoning techniques”, “wherein the classifier and cluster-generator is to use the inductive reasoning techniques” and “wherein the rule identifier is to utilize the deductive reasoning techniques”. There is insufficient antecedent basis for these limitations in this claim. Applicant did not previously introduce any “ontology creator”, “rule constructor”, “classifier and cluster-generator” or “rule identifier” in this claim. Applicant previously introduced “a processor” in line 2 of the claim and amended the claim to recite that “the processor is configured to” perform operations of the claim (see, e.g., line 8 of claim 6). However, it is unclear whether applicant intends for the recited processor to carry out the inductive and deductive reasoning techniques of “the ontology creator”, “the rule constructor”, “the classifier and cluster-generator” and “the rule identifier”. For examination purposes, the examiner is interpreting the terms “wherein the ontology creator is to”, “wherein the rule constructor is to”, “wherein the classifier and cluster-generator is to” and “wherein the rule identifier 
Also, claims 7 and 9-13, which depend directly or indirectly from claim 6, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 9, 10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (U.S. Patent Application Pub. No. 2019/0214024 A1, hereinafter “Gruber”) in view of non-patent literature Khan et al. (“A Practical Medical Decision Support System Using Structured Knowledge & Machine Learning Techniques." (2012), hereinafter “Khan”) and Talbot et al. (U.S. Patent Application Pub. No. 2008/0270336 A1, hereinafter “Talbot”) and further in view of Lancaster (U.S. Patent No. 10,311,442 B1, hereinafter “Lancaster”). Gruber was filed on March 13, 2019 as a as a Continuation of Application No. 13/913,336, filed on June 7, 2013, and this date is before the effective filing date of this application, i.e., February 5, 2018. Therefore, Gruber constitutes prior art under 35 U.S.C. 102(a)(2). Lancaster was filed on January 16, 2012, and this date is before the effective filing date of this application, i.e., February 5, 2018. Therefore, Lancaster constitutes prior art under 35 U.S.C. 102(a)(2).
h respect to claim 1, Gruber discloses the invention as claimed including an artificial intelligence (Al) system (see, e.g., paragraphs 88, 133 and 181, “the system of the present invention is implemented on a standalone computing system … an architecture for implementing at least a portion of an intelligent automated assistant on a standalone computing system … Computing device 60 includes processor(s) 63 which run software for implementing intelligent automated assistant 1002”, “Unlike assistant technology that attempts to implement a general-purpose artificial intelligence system, the embodiments described herein may apply the multiple sources of constraints”, “intelligent automated assistant 1002 may include a plurality of different types of components, devices, modules, processes, systems, and the like, which, for example, may be implemented and/or instantiated via the use of hardware and/or combinations of hardware and software.” [i.e., an artificial intelligence system]) comprising:
a processor; and a memory storing instructions, which when executed by the processor, cause the system (see, e.g., paragraph 82 and claim 19, “CPU 62 may include one or more processor(s) … memory 61 (such as non-volatile random access memory (RAM) and/or read-only memory (ROM)) also forms part of CPU 62. However, there are many different ways in which memory may be coupled to the system. Memory block 61 may be used for a variety of purposes such as, for example, caching and/or storing data, programming instructions”, “one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs to:
generate a knowledge model (see, e.g., paragraph 200, “Ontologies are used, for example, to build models of data and knowledge. In some embodiments of the intelligent automated system 1002, ontologies are part of the modeling framework in which to build models such as domain models [i.e., a framework and system 1002 to generate/build a knowledge model/models of knowledge]), the knowledge model comprising a plurality of ontologies and a plurality of inferencing rules (see, e.g., paragraphs 200, 221, 425, 446, 729, 908 and 1002-1003, “Ontologies are used, for example, to build models of data and knowledge … ontologies are part of the modeling framework in which to build models” [i.e., knowledge model includes ontologies], “the state of the user-specific inputs and outputs exchanged among components of intelligent automated assistant 1002 … the inferences made”, “pattern matching rules”, “the connections between nodes in an active ontology … are directed arcs, forming an inference lattice”, “allows assistant 1002 to infer 4601 the task (e.g., constrained selection task 4602) and domain”, “rules that match otherwise unmatched words”, “not all constraints need be mentioned explicitly in the user input; some can be inferred from other information available in active ontology 1050 … available to assistant 1002. For example: Inferring domain or location” [i.e., inferencing rules]) for generating an explanation for a decision made by the Al system (see, e.g., paragraphs 802 and 955, “assistant 1002 may show a list of items that tries to optimize for at least one constraint, and explain why at least one is listed.” [i.e., generate an explanation for a decision made by the system/1002], “suggestions are generated as operations on , wherein, to generate the knowledge model, the processor is configured to (see, e.g., paragraph 81, “CPU 62 may be responsible for implementing specific functions … the CPU 62 may be caused to perform one or more of the different types of intelligent automated assistant functions and/or operations under the control of software modules/components” [i.e., processor/CPU 62 is configured to perform specific functions, including generating the knowledge model]):
create the plurality of ontologies (see, e.g., paragraph 201, “an ‘active ontology’ 1050 may also serve as an execution environment, in which distinct processing elements are arranged in an ontology-like manner (e.g., having distinct attributes and relations with other processing elements). These processing elements carry out at least some of the tasks of intelligent automated assistant 1002 [i.e., combination of hardware and software processing elements]. Any number of active ontologies 1050 can be provided.” [i.e., to create/provide ontologies 1050]) based on data procured from real-world interactions of the knowledge model constructor (see, e.g., paragraphs 135 and 152, “application of personal information and personal interaction history in the interpretation and execution of user requests … embodiments described herein use information from personal interaction history (e.g., dialog history, previous selections from results, and the like)”, “input to the embodiments described , the data procured being real-world data (see, e.g., paragraph 571, “results from multiple services are validated and merged. In one embodiment, if validated results are collected, an equality policy function—defined on a per-domain basis-is then called pair-wise across one or more results to determine which results represent identical concepts in the real world.” [i.e., procured results/data include real-world data]), the real-world data comprising structured data, unstructured data, and semi-structured data (see, e.g., paragraphs 144-147, 210, 301, 323, 330 and 369, “types of input data/information which may be accessed and/or utilized by intelligent automated assistant 1002 may include: … Voice input … Text input … Location information coming from sensors or location-based systems. Examples include Global Positioning System (GPS) … from mobile phones” [i.e., real-world data comprising unstructured text, speech, GPS data], “ontology-based editing tools may operate to develop new models, data structures, database schemata, and representations” [i.e., structured data - database tables and records], “input that is returned is annotated 119, so that information about which choices were made in 118 is preserved along with the textual input”, “based on a semantic interpretation of Cuisine=ItalianFood, then the machine-readable semantic interpretation can be sent along with the user's selection of the string ‘Italian food’ as annotated text input 138”, “the user is offered an interface to continue with more voice input before input is returned”, “the method includes actively eliciting typed input 2610, speech input 2620, GUI-based input 2640, input in the context of a dialog 2650 … these input sources are unified into unified input format 2690 and ; … and
wherein, for decision-making when faced with a real-world problem, the processor (see, e.g., paragraphs 81, 126, 134 and 464-465, “CPU 62 may be caused to perform one or more of the different types of intelligent automated assistant functions”, “intelligent automated assistant 1002 may also enable the combined use of several sources of data and services … and help a user find a personalized solution to their problem”, “automated assistants 1002 described herein may automate research and problem-solving activities”, “Given a representation of the user intent 290 … identify the task a user wants performed and/or a problem the user wants solved … For a given problem or task, given a representation of user intent 290, identify parameters to the task or problem.” [i.e., automated assistant 1002 and its processor/CPU 62 uses services for decision making when faced with a user’s real-world problem]), is to:
select the knowledge model to be used for resolving the real-world problem, based on the real-world problem (see, e.g., paragraphs 200, 254-256, 264, 464-465 and 483, “a unifying infrastructure that integrates models, components, and/or data from other parts of embodiments of intelligent automated assistants 1002”, “the sources of constraints on user input (for example, which are used in steps 23 and 29) are one or more of the various models and data sources that may be included in assistant 1002, which may include … domain models, task models, dialog models, and/or service models” [i.e., select one or more models to be used for resolving the user’s real-world problem], “domain models 1056 may be used to suggest concepts, relations, properties, and/or instances that would be consistent with the current input”, ; and
execute a decision-making process and to generate an explanation for the decision made (see, e.g., paragraphs 802, 812 and 921, “assistant 1002 may show a list of items that tries to optimize for at least one constraint, and explain why at least one is listed”, “to explain the current results obtained from services in terms of the user's stated criteria and assistant's 1002 assumptions (for example, to explain the results of … requests)”, “To explain results, … explain the results using knowledge about the data and service.” [i.e., generate an explanation for the decision made/results]), wherein, to execute the decision-making process and to generate an explanation for the decision made, the processor is configured to:
classify and cluster data procured from the real-world problem into an ontology of the knowledge model (see, e.g., paragraphs 227, 376, 386, 420 and 1074, “intelligent automated assistant 1002 uses active ontology 1050 to unify the concept of constraint in dialog flow model 1642 with the property of party size 1619 as part of a cluster of nodes representing meal event concept 1616, which is part of the domain model 1622”, “model component(s) 1056 may classify candidate words in 
 Although Gruber substantially discloses the claimed invention, Gruber is not relied on for explicitly disclosing construct the plurality of inferencing rules based on the ontology and the real-world data procured from the real-world interactions; and …
identify inferencing rules to be used for deconstructing the real-world problem; and
provide a machine-learning based reasoning to provide a hypothesis for the real-world problem and an explanation to accompany the hypothesis, wherein the processor is to determine a confidence level parameter indicating a strength of the explanation for the decision made.
In the same field, analogous art Khan teaches construct the plurality of inferencing rules based on the ontology and the real-world data procured from the real-world interactions (see, e.g., FIG. 1 depicting Framework architecture and system components including “inference rules” and sections 1 and 2.0.1, “Our proof-of-concept implementation employs three real-world information sources: a large dataset of patient histories, a drug interaction registry, and a collection of medication ; and
identify inferencing rules to be used for deconstructing the real-world problem (see, e.g., sections 2.0.1 and 2.0.2, “the knowledge management component is also responsible for identifying relevant inference rules for the decision making process”, “Suppose a physician has to make a decision about prescribing a sleep medication (Ramelteon) to Jane. The physician begins by using the communication interface module to ask ‘Can Jane be given Ramelteon?’ … The knowledge management component then identifies inference rules representing the drug prescription protocol for Ramelteon, which are made available through an aggregated source of expert knowledge” [i.e., identify inference rules to be used for deconstructing the real-world problem]); and 
provide a machine-learning based reasoning to provide a hypothesis for the real-world problem and an explanation to accompany the hypothesis (see, e.g., sections 2.0.2 and 4.0.7, “The semantic reasoning engine then applies the inference rules to reason out the answer to the user query. For example, if Jane's medical records indicate that she is currently taking another prescribed drug that cannot be administered with Ramelteon, then based on these facts, the engine will create the result (Jane cannot be given Ramelteon), and explanation (since she is currently taking drug X that has a contraindication with Ramelteon).” [i.e., providing an explanation], “let us assume that Jane is currently pregnant and the knowledge base does not contain this piece of data. Assuming that Ramelteon should not be prescribed to patients during pregnancy, the semantic reasoner will produce ‘unknown result' in response to a query, since not all facts are known. However, there might be other attributes in the raw data (such as breast tenderness, nausea & vomiting, fatigue, mood swings etc.) that could provide a strong indication of pregnancy, when viewed in conjunction with each other. Machine learning and data mining techniques are useful in discovering these latent data-specific relationships.” [i.e., reasoner provides machine-learning based reasoning to provide a pregnancy hypothesis for the real-world prescription problem], “Users post their request as queries, and in response the system generates an answer along with its explanation.” [i.e., providing an explanation to accompany the hypothesis]), wherein the processor is to determine a confidence level parameter indicating a strength of … the decision made (see, e.g., sections 2.0.1 and 2.0.2 - Algorithm 1, “the query execution engine utilizes machine learning to impute the missing data and assigns an estimate of confidence to the result”, “Algorithm 1 Hybrid Decision Making Algorithm … return reponse.r, reponse.p, [sic – response] with confidence 1 … return … response, … confidence of 1” [i.e., capture/assign a confidence level indicating strength of result/response/decision]). 
Alternatively, Khan also teaches the real-world data comprising structured data, unstructured data, and semi-structured data (see, e.g., FIG. 1 depicting system components including “semantic”, “structured” and “semi-structured” data and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber to incorporate the teachings of Khan to provide a framework which enables decision making in the presence of partial information, leveraging ontological representations and machine learning techniques to enhance existing user datasets. (See, e.g., Khan, Abstract). Doing so would have allowed Gruber to use the framework effectively with real world data and sketch its use for a variety of domains, and to use artificial intelligence to support a task where there is a critical need (e.g., medical decision making by medical professionals), as suggested by Khan (See, e.g., Khan, Abstract). 
Although Gruber in view of Khan substantially teaches the claimed invention, Gruber in view of Khan is not relied on to teach wherein the processor is to determine a confidence level parameter indicating a strength of the explanation for the decision made.
wherein the processor is to determine a confidence level parameter indicating a strength of the explanation for the decision made (see, e.g., paragraphs 20, 30 and 37-39, “inferencing algorithms 28 and 30 can include an abductive reasoning algorithm that compiles the best explanation for a body of data … decision algorithms 24 and 26 can comprise an unsupervised clustering algorithm that attempts to form clusters from the data to determine new hypotheses for the decision making system 22”, “An abductive reasoner 105 can be used to find the best explanation for new data using positive and negative examples of evidence [i.e., the explanation for the decision made by decision making system 22] … New hypotheses or linked groups of hypotheses can be extracted from this network” [i.e., an inferencer and hypothesis generator] “a set node confidence function 174 allows the user to specify a confidence value for a particular node”, “display a confidence value or an influence value as a line graph scale, ranging from a minimum value to a maximum value”, “a changed influence value or confidence value can alter the confidence values of nodes downstream … it may be desirable to determine the sensitivity of the main hypothesis to a hypothesis represented by a particular node.” [i.e., set/capture a confidence level indicating the strength of data/node for the hypothesis and explanation]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber in view of Khan to incorporate the teachings of Talbot to provide systems and methods for assisted decision making utilizing automated discovery of unknown unknowns that are determined for one or more stories of interest by a plurality of inferencing algorithms 
Although Gruber in view of Khan and Talbot substantially teaches the claimed invention, Gruber in view of Khan and Talbot is not relied on to teach wherein the confidence level parameter further indicates "value at risk" of the hypothesis.
In the same field, analogous art Lancaster teaches wherein the confidence level parameter further indicates "value at risk" of the hypothesis (aside from mentioning “the value-at-risk associated with the business context” in the background section and mentioning that “the confidence level is weighed by the ‘value at risk’ of the decision, so that a higher value at risk would require a higher confidence level” - see, e.g., paragraphs 6 and 26, applicant’s specification does not define “value at risk” of a hypothesis. The plain meaning of hypothesis is a proposition, or set of propositions, set forth as an explanation for the occurrence of some specified group of phenomena. See https://www.dictionary.com/browse/hypothesis. Therefore, a “value at risk" of a hypothesis, under the broadest reasonable interpretation (BRI), is the risk of any business or commercial value associated with a proposed explanation for a decision, 


Regarding independent claim 6, Gruber discloses the invention as claimed including an Al system (see, e.g., paragraphs 88, 133 and 181, “the system of the present invention is implemented on a standalone computing system … an architecture for implementing at least a portion of an intelligent automated assistant on a standalone computing system … Computing device 60 includes processor(s) 63 which run software for implementing intelligent automated assistant 1002”, “Unlike assistant technology that attempts to implement a general-purpose artificial intelligence system, the embodiments described herein may apply the multiple sources of constraints”, “intelligent automated assistant 1002 may include a plurality of different types of components, devices, modules, processes, systems, and the like, which, for example, may be implemented and/or instantiated via the use of hardware and/or combinations of hardware and software.” [i.e., an artificial intelligence system]) comprising:
a processor; and a memory storing instructions, which when executed by the processor, cause the system (see, e.g., paragraph 82 and claim 19, “CPU 62 may include one or more processor(s) … memory 61 (such as non-volatile random access memory (RAM) and/or read-only memory (ROM)) also forms part of CPU 62. However, there are many different ways in which memory may be coupled to the system. Memory block 61 may be used for a variety of purposes such as, for example, caching and/or storing data, programming instructions”, “one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions” [i.e., a processor 62 and a memory 61 storing executable programming instructions for the system]) to:
generate a knowledge model (see, e.g., paragraph 200, “Ontologies are used, for example, to build models of data and knowledge. In some embodiments of the intelligent automated system 1002, ontologies are part of the modeling framework in which to build models such as domain models [i.e., a framework/system 1002 to generate/build a knowledge model/models of knowledge]), the knowledge model comprising a plurality of ontologies and a plurality of inferencing rules (see, e.g., paragraphs 200, 221, 425, 446, 729, 908 and 1002-1003, “Ontologies are used, for example, to build models of data and knowledge … ontologies are part of the modeling framework in which to build models” [i.e., knowledge model includes ontologies], “the state of the user-specific inputs and outputs exchanged among components of intelligent automated assistant 1002 … the inferences made”, “pattern matching rules”, “the connections between nodes in an active ontology … are directed arcs, forming an for generating an explanation for a decision made by the Al system (see, e.g., paragraphs 802 and 955, “assistant 1002 may show a list of items that tries to optimize for at least one constraint, and explain why at least one is listed.” [i.e., generate an explanation for a decision made by the system/1002], “suggestions are generated as operations on commands in some state of completion. Commands are explicit, canonical representations of requests, including assumptions and inferences, based on attempted interpretations on user input. In situations where the user input is incomplete or ambiguous, suggestions are an attempt to help the user adjust the input to clarify the command.” [i.e., inferences for explaining a decision/suggestion made by the system]), wherein, to generate the knowledge model, the processor is configured to (see, e.g., paragraph 81, “CPU 62 may be responsible for implementing specific functions … the CPU 62 may be caused to perform one or more of the different types of intelligent automated assistant functions and/or operations under the control of software modules/components” [i.e., processor/CPU 62 is configured to perform specific functions, including generating the knowledge model]):
create the plurality of ontologies (see, e.g., paragraph 201, “an ‘active ontology’ 1050 may also serve as an execution environment, in which distinct processing elements are arranged in an ontology-like manner (e.g., having distinct based on data procured from real-world interactions (see, e.g., paragraphs 135 and 152, “application of personal information and personal interaction history in the interpretation and execution of user requests … embodiments described herein use information from personal interaction history (e.g., dialog history, previous selections from results, and the like)”, “input to the embodiments described herein also includes the context of the user interaction history, including dialog and request history.” [i.e., based on data from real-world user interactions]), the data procured being real-world data (see, e.g., paragraph 571, “results from multiple services are validated and merged. In one embodiment, if validated results are collected, an equality policy function—defined on a per-domain basis-is then called pair-wise across one or more results to determine which results represent identical concepts in the real world.” [i.e., procured results/data include real-world data]), the real-world data comprising structured data, unstructured data, and semi-structured data (see, e.g., paragraphs 144-147, 210, 301, 323, 330 and 369, “types of input data/information which may be accessed and/or utilized by intelligent automated assistant 1002 may include: … Voice input … Text input … Location information coming from sensors or location-based systems. Examples include Global Positioning System (GPS) … from mobile phones” [i.e., real-world data comprising unstructured text, speech, GPS data], “ontology-based editing tools may operate to develop new models, data structures, database schemata, and , wherein the ontology creator is to utilize … reasoning techniques for creating the ontology (as indicated above, “wherein the ontology creator is to” has been interpreted as “wherein the processor is to”) (see, e.g., paragraphs 419 and 555, “Data from active ontology 1050, domain models 1056, and task flow models 1086 can also be used, to implement evidential reasoning in determining valid candidate syntactic parses 212.”, “For example, reasoning about the classes of parameters that service may support, a service model may state that services 1, 2, 3, and 4 may provide restaurants that are near a particular location (a parameter)” [i.e., utilize reasoning techniques for creating ontology 1050]) … ; and
wherein, for decision-making when faced with a real-world problem (see, e.g., paragraphs 126, 134 and 464-465, “intelligent automated assistant 1002 may also enable the combined use of several sources of data and services … and help a user find a personalized solution to their problem”, “automated assistants 1002 described , processor is to:
select the knowledge model to be used for resolving the real-world problem, based on the real-world problem (see, e.g., paragraphs 200, 254-256, 264, 464-465 and 483, “a unifying infrastructure that integrates models, components, and/or data from other parts of embodiments of intelligent automated assistants 1002”, “the sources of constraints on user input (for example, which are used in steps 23 and 29) are one or more of the various models and data sources that may be included in assistant 1002, which may include … domain models, task models, dialog models, and/or service models” [i.e., select one or more models to be used for resolving the user’s real-world problem], “domain models 1056 may be used to suggest concepts, relations, properties, and/or instances that would be consistent with the current input”, “Service capability models 1088, which may be used to suggest possible services to employ … For example, a user may type part of the name of a preferred review site, and assistant 1002 may suggest a complete command for querying that review site”, “Given a representation of the user intent 290 … identify the task a user wants performed and/or a problem the user wants solved … For a given problem or task, given a representation of user intent 290, identify parameters to the task or problem”, ; and
execute a decision-making process and generate an explanation for the decision made (see, e.g., paragraphs 802, 812 and 921, “assistant 1002 may show a list of items that tries to optimize for at least one constraint, and explain why at least one is listed”, “to explain the current results obtained from services in terms of the user's stated criteria and assistant's 1002 assumptions (for example, to explain the results of … requests)”, “To explain results, … explain the results using knowledge about the data and service.” [i.e., generate an explanation for the decision made/results]), wherein, to execute the decision-making process and to generate an explanation for the decision made, the processor is configured to:
classify and cluster data procured from the real-world problem into an ontology of the knowledge model (see, e.g., paragraphs 227, 376, 386, 420 and 1074, “intelligent automated assistant 1002 uses active ontology 1050 to unify the concept of constraint in dialog flow model 1642 with the property of party size 1619 as part of a cluster of nodes representing meal event concept 1616, which is part of the domain model 1622”, “model component(s) 1056 may classify candidate words in processes, for instance, to determine that a word is the name of a restaurant”, “data from domain model component(s) 1056 may be associated with other model modeling components … For example, businesses in domain entity databases 1072 that are classified as restaurants”, “model 1056 represented by a cluster of nodes in active ontology 1050”, “a domain of information can be implemented as a cluster of interconnected nodes in an ontology.” [i.e., classifying and clustering data from the real-, wherein the classifier and cluster-generator is to use the … reasoning techniques for classifying and clustering data (as indicated above, “wherein the classifier and cluster-generator is to” has been interpreted as “wherein the processor is to”) (see, e.g., paragraphs 376, 419-420 and 555, “Domain model component(s) 1056 may classify candidate words in processes, for instance, to determine that a word is the name of a restaurant” [i.e., classifying data], “Data from active ontology 1050, domain models 1056, and task flow models 1086 can also be used, to implement evidential reasoning in determining valid candidate syntactic parses 212”, “a domain model 1056 represented by a cluster of nodes in active ontology 1050, “For example, reasoning about the classes of parameters that service may support, a service model may state that services 1, 2, 3, and 4 may provide restaurants that are near a particular location (a parameter)” [i.e., use the reasoning techniques for classifying and clustering data/nodes into ontology 1050]).
 Although Gruber substantially discloses the claimed invention, Gruber is not relied on for explicitly disclosing construct the plurality of inferencing rules based on the ontology and the real-world data procured from the real-world interactions, wherein the rule constructor is to utilize deductive reasoning techniques for creating the plurality of inferencing rules; and …
identify inferencing rules to be used for deconstructing the real-world problem, wherein the rule identifier is to utilize the deductive reasoning techniques for deconstructing the real-world problem; and
provide a machine-learning based reasoning to provide a hypothesis for the real-world problem and an explanation to accompany the hypothesis, wherein the … reasoning techniques are utilized for providing the hypothesis and the explanation.
In the same field, analogous art Khan teaches construct the plurality of inferencing rules based on the ontology and the real-world data procured from the real-world interactions (see, e.g., FIG. 1 depicting Framework architecture and system components including “inference rules” and sections 1 and 2.0.1, “Our proof-of-concept implementation employs three real-world information sources: a large dataset of patient histories, a drug interaction registry, and a collection of medication prescription protocols.” [i.e., real-world data from real-world interactions], “the knowledge management component is also responsible for identifying relevant inference rules for the decision making process. An inference rule describes a relationship between various facts in a knowledge base, permitting logical deduction of additional information from basic facts. All inference rules used by our proposed framework are based on ontological concepts,” [i.e., identify/construct inferencing rules based on the ontology and the real-world data]), wherein the rule constructor is to utilize deductive reasoning techniques for creating the plurality of inferencing rules (as indicated above, “wherein the rule constructor is to” has been interpreted as “wherein the processor is to”) (see, e.g., section 2.0.1, “the knowledge management component is also responsible for identifying relevant inference rules for the decision making process. An inference rule describes a relationship between various facts in a knowledge base, permitting logical deduction of additional information from basic facts. ; and
 identify inferencing rules to be used for de-constructing the real-world problem, wherein the rule identifier is to utilize the deductive reasoning techniques for deconstructing the real-world problem (as indicated above, “wherein the rule identifier is to” has been interpreted as “wherein the processor is to”) (see, e.g., sections 2.0.1 and 2.0.2, “the knowledge management component is also responsible for identifying relevant inference rules for the decision making process”, “Suppose a physician has to make a decision about prescribing a sleep medication (Ramelteon) to Jane. The physician begins by using the communication interface module to ask ‘Can Jane be given Ramelteon?’ … The knowledge management component then identifies inference rules representing the drug prescription protocol for Ramelteon, which are made available through an aggregated source of expert knowledge” [i.e., identify inference rules to be used for deconstructing the real-world problem]); and
provide a machine-learning based reasoning to provide a hypothesis for the real-world problem and an explanation to accompany the hypothesis (see, e.g., sections 2.0.2 and 4.0.7, “The semantic reasoning engine then applies the inference rules to reason out the answer to the user query. For example, if Jane's medical records indicate that she is currently taking another prescribed drug that cannot be administered with Ramelteon, then based on these facts, the engine will create the answer tokens: result (Jane cannot be given Ramelteon), and explanation (since she is , wherein … reasoning techniques are utilized for providing the hypothesis and the explanation (see, e.g., section 2.0.2, “The semantic reasoning engine then applies the inference rules to reason out the answer to the user query … based on these facts, the engine will create the answer tokens: result (Jane cannot be given Ramelteon), and explanation” [i.e., reasoning engine uses reasoning techniques for providing the explanation], “Assuming that Ramelteon should not be prescribed to patients during pregnancy, the semantic reasoner will produce ‘unknown result' in response to a query, since not all facts are known. However, there might be other attributes in the raw data (such as breast tenderness, nausea & vomiting, fatigue, mood swings etc.) that could provide a strong indication of pregnancy, 
Alternatively, Khan also teaches the real-world data comprising structured data, unstructured data, and semi-structured data (see, e.g., FIG. 1 depicting system components including “semantic”, “structured” and “semi-structured” data and sections 2.0.1, 2.0.2 and 4.0.7, “The communication interface module accepts user questions as composite queries … For example a physician can ask the system ‘Can patient Jane can be given a sleeping pill Ramelteon?’ [i.e., unstructured, textual real-world data] ... using a plugin design, which allows real-time querying of distributed information repositories like relational databases, semantic knowledge stores and semi-structured document repositories”, “the data is numerically coded and stored in a structured format similar to a relational database”, “information is queried from relational databases, or from semi-structured web documents.” [i.e., structured and semi-structured data]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber to incorporate the teachings of Khan to provide a framework which enables decision making in the presence of partial information, leveraging ontological representations and machine learning techniques to enhance existing user datasets. (See, e.g., Khan, Abstract). Doing so would have allowed Gruber to use the framework effectively with real world data and sketch its use for a variety of domains, and to use artificial intelligence to support a task where there is a critical need (e.g., medical decision making by medical professionals), as suggested by Khan (See, e.g., Khan, Abstract). 
 utilize inductive reasoning techniques, use the inductive reasoning techniques for classifying and clustering data,
wherein abductive reasoning techniques are utilized for providing the hypothesis and the explanation; and
determine a confidence parameter, indicative of a strength of the explanation for the decision made.
In the same field, analogous art Talbot teaches utilize inductive reasoning techniques (see, e.g., FIG. 4 depicting utilization of “inductive reasoner 102” and paragraph 28, “the plurality of inferencing algorithms include an inductive reasoner 102 that computes changes in rules based on new evidence within the knowledge base. The change is based on rule induction, using the old evidence supporting the old structure along with exceptions to the old rules in the existing evidence to induce new rules that better account for the entire body of old and the new evidence … In one implementation, the Weka algorithm can be utilized within the inductive reasoner 102.” [i.e., inductive reasoner 102 uses inductive reasoning techniques/algorithms]), 
use the inductive reasoning techniques for classifying and clustering data (see, e.g., FIG. 4 depicting use of “inductive reasoner 102” with “unsupervised clustering 103” for data in “knowledge base 114” and paragraph 28, “inductive reasoner 102 that computes changes in rules based on new evidence within the knowledge base. The change is based on rule induction, using the old evidence supporting the old structure along with exceptions to the old rules in the existing evidence to induce new , 
wherein abductive reasoning techniques are utilized for providing the hypothesis and the explanation (see, e.g., paragraphs 20 and 30, “inferencing algorithms 28 and 30 can include an abductive reasoning algorithm that compiles the best explanation for a body of data … decision algorithms 24 and 26 can comprise an unsupervised clustering algorithm that attempts to form clusters from the data to determine new hypotheses for the decision making system 22”, “An abductive reasoner 105 can be used to find the best explanation for new data using positive and negative examples of evidence [i.e., the explanation for the decision made by decision making system 22] … New hypotheses or linked groups of hypotheses can be extracted from this network” [i.e., abductive reasoning used to extract/provide hypotheses]), 
utilize abductive reasoning techniques for providing the hypothesis and the explanation (see, e.g., see FIG. 4 – depicting use of “abductive reasoner 105” and paragraphs 20 and 30, “inferencing algorithms 28 and 30 can include an abductive reasoning algorithm that compiles the best explanation for a body of data”, “An abductive reasoner 105 can be used to find the best explanation for new data using positive and negative examples of evidence … The output of the abductive reasoner 105 is provided in a hierarchically structured way with different degrees of granularity computed that compresses the information represented in a decision network. New ; and
determine a confidence parameter, indicative of a strength of the explanation for the decision made (see, e.g., paragraphs 20, 30 and 37-39, “inferencing algorithms 28 and 30 can include an abductive reasoning algorithm that compiles the best explanation for a body of data … decision algorithms 24 and 26 can comprise an unsupervised clustering algorithm that attempts to form clusters from the data to determine new hypotheses for the decision making system 22”, “An abductive reasoner 105 can be used to find the best explanation for new data using positive and negative examples of evidence [i.e., the explanation for the decision made by decision making system 22] … New hypotheses or linked groups of hypotheses can be extracted from this network” [i.e., an inferencer and hypothesis generator] “a set node confidence function 174 allows the user to specify a confidence value for a particular node”, “display a confidence value or an influence value as a line graph scale, ranging from a minimum value to a maximum value”, “a changed influence value or confidence value can alter the confidence values of nodes downstream … it may be desirable to determine the sensitivity of the main hypothesis to a hypothesis represented by a particular node.” [i.e., set/capture a confidence level indicating the strength of data/node for the hypothesis and explanation]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber in view of Khan to 
Although Gruber in view of Khan and Talbot substantially teaches the claimed invention, Gruber in view of Khan and Talbot is not relied on to teach wherein the confidence level parameter further indicates "value at risk" of the hypothesis.
In the same field, analogous art Lancaster teaches wherein the confidence level parameter further indicates "value at risk" of the hypothesis (as indicated above, a “value at risk" of a hypothesis, under the BRI, is the risk of any business or commercial value associated with a proposed explanation for a decision, i.e., a hypothesis) (see, e.g., col. 33, lines 27-30, col. 34, lines 51-52, col. 37, line 35–col. 38, line 19, col. 52, lines 3-4 and 53-55, col. 54, lines 5-8 and 28-29, col. 56, lines 29-33, and col. 80, lines 16-19, “the invention provides for an intelligent system that can propose an experimental design based on a generated hypothesis”, “simulations to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber in view of Khan and Talbot to incorporate the teachings of Lancaster to provide methods and “an intelligent system that can propose an experimental design based on a generated hypothesis” and that can perform “simulations to probe hypotheses” (See, e.g., Lancaster, col. 33, lines 27-

Regarding independent claim 14, Gruber discloses the invention as claimed including a non-transitory computer readable medium including machine readable instructions that are executable by a processor (see, e.g., paragraph 1101, “the present invention can be implemented as a computer program product comprising a nontransitory computer-readable storage medium and computer program code, encoded on the medium, for causing a processor in a computing device or other electronic device to perform the above-described techniques.”) to:
generate a knowledge model (see, e.g., paragraph 200, “Ontologies are used, for example, to build models of data and knowledge. In some embodiments of the intelligent automated system 1002, ontologies are part of the modeling framework in which to build models such as domain models [i.e., a framework - combination of a software and hardware of a system 1002 to generate/build a knowledge model/models of knowledge]), the knowledge model comprising a plurality of ontologies and a plurality of inferencing rules (see, e.g., paragraphs 200, 221, 425, 446, 729, 908 and 1002-1003, “Ontologies are used, for example, to build models of data and knowledge … ontologies are part of the modeling framework in which to build models” [i.e., knowledge model includes ontologies], “the state of the user-specific inputs and outputs for generating an explanation for a decision made by an Al system (see, e.g., paragraphs 88, 133, 181, 802 and 955, “the system of the present invention is implemented on a standalone computing system … an architecture for implementing at least a portion of an intelligent automated assistant on a standalone computing system … Computing device 60 includes processor(s) 63 which run software for implementing intelligent automated assistant 1002”, “Unlike assistant technology that attempts to implement a general-purpose artificial intelligence system, the embodiments described herein may apply the multiple sources of constraints”, “intelligent automated assistant 1002 may include a plurality of different types of components, devices, modules, processes, systems, and the like, which, for example, may be implemented and/or instantiated via the use of hardware and/or combinations of hardware and software” [i.e., an artificial intelligence/AI system], “assistant 1002 may show a list of items that tries to optimize for at least one constraint, and explain why at least one is listed.” [i.e., generate an explanation for a decision made by AI system/1002], “suggestions are generated as operations on commands in some state of completion. Commands are explicit, canonical representations of requests, including assumptions , wherein generating the knowledge model comprises creating the plurality of ontologies (see, e.g., paragraph 201, “an ‘active ontology’ 1050 may also serve as an execution environment, in which distinct processing elements are arranged in an ontology-like manner (e.g., having distinct attributes and relations with other processing elements). These processing elements carry out at least some of the tasks of intelligent automated assistant 1002. Any number of active ontologies 1050 can be provided.” [i.e., creating/providing the plurality of ontologies 1050]) based on data procured from real-world interactions (see, e.g., paragraphs 135, 152 and 571, “application of personal information and personal interaction history in the interpretation and execution of user requests … embodiments described herein use information from personal interaction history (e.g., dialog history, previous selections from results, and the like)”, “input to the embodiments described herein also includes the context of the user interaction history, including dialog and request history.” [i.e., based on data from real-world user interactions], “results from multiple services are validated and merged. In one embodiment, if validated results are collected, an equality policy function—defined on a per-domain basis-is then called pair-wise across one or more results to determine which results represent identical concepts in the real world.” [i.e., procured results/data include real-world data]) using … reasoning techniques for creating the ontology (see, e.g., paragraphs 419 and 555, “Data from active ontology 1050, domain models 1056, and task flow models 1086 can 
determine the knowledge model to be used for resolving a real-world problem, based on the real-world problem (see, e.g., paragraphs 200, 254-256, 264, 464-465 and 483, “a unifying infrastructure that integrates models, components, and/or data from other parts of embodiments of intelligent automated assistants 1002”, “the sources of constraints on user input (for example, which are used in steps 23 and 29) are one or more of the various models and data sources that may be included in assistant 1002, which may include … domain models, task models, dialog models, and/or service models” [i.e., determine one or more models to be used for resolving the user’s real-world problem], “domain models 1056 may be used to suggest concepts, relations, properties, and/or instances that would be consistent with the current input”, “Service capability models 1088, which may be used to suggest possible services to employ … For example, a user may type part of the name of a preferred review site, and assistant 1002 may suggest a complete command for querying that review site”, “Given a representation of the user intent 290 … identify the task a user wants performed and/or a problem the user wants solved … For a given problem or task, given a representation of user intent 290, identify parameters to the task or problem”, “provide task flow models, which represent the steps one takes to solve a problem” [i.e., determine model(s) based on the real-world problem indicated by the user’s input]);
classify and cluster data procured from the real-world problem into an ontology of the determined knowledge model using the … reasoning techniques for classifying and clustering data (see, e.g., paragraphs 227, 376, 386, 420 and 1074, “intelligent automated assistant 1002 uses active ontology 1050 to unify the concept of constraint in dialog flow model 1642 with the property of party size 1619 as part of a cluster of nodes representing meal event concept 1616, which is part of the domain model 1622”, “model component(s) 1056 may classify candidate words in processes, for instance, to determine that a word is the name of a restaurant”, “data from domain model component(s) 1056 may be associated with other model modeling components … For example, businesses in domain entity databases 1072 that are classified as restaurants”, “model 1056 represented by a cluster of nodes in active ontology 1050”, “a domain of information can be implemented as a cluster of interconnected nodes in an ontology.” [i.e., classifying and clustering data from the real-world of recommending a restaurant into ontology 1050 of the determined model 1056]). 
Although Gruber substantially discloses the claimed invention, Gruber is not relied on for explicitly disclosing creating the plurality of inferencing rules based on the ontology and the data procured from the real-world interactions using deductive reasoning techniques for creating the plurality of inferencing rules; 
identify inferencing rules to be used for deconstructing the real-world problem, wherein the rule identifier is to utilize the deductive reasoning techniques for deconstructing the real-world problem; and
provide a machine- learning based reasoning to provide a hypothesis for the problem and an explanation to accompany the hypothesis using … reasoning techniques for providing the hypothesis and the explanation.
In the same field, analogous art Khan teaches creating the plurality of inferencing rules based on the ontology and the data procured from the real-world interactions (see, e.g., FIG. 1 depicting Framework architecture and system components including “inference rules” and sections 1 and 2.0.1, “Our proof-of-concept implementation employs three real-world information sources: a large dataset of patient histories, a drug interaction registry, and a collection of medication prescription protocols.” [i.e., real-world data from real-world interactions], “the knowledge management component is also responsible for identifying relevant inference rules for the decision making process. An inference rule describes a relationship between various facts in a knowledge base, permitting logical deduction of additional information from basic facts. All inference rules used by our proposed framework are based on ontological concepts,” [i.e., identify/construct inferencing rules based on the ontology and the real-world data]) using deductive reasoning techniques for creating the plurality of inferencing rules (see, e.g., section 2.0.1, “the knowledge management component is also responsible for identifying relevant inference rules for the decision making process. An inference rule describes a relationship between various facts in a knowledge base, permitting logical deduction of additional information from basic facts. All inference rules used by our proposed framework are based on ontological concepts, and can be processed by semantic reasoners.” [i.e., reasoner of knowledge ;
 identify inferencing rules to be used for deconstructing the real-world problem (see, e.g., sections 2.0.1 and 2.0.2, “the knowledge management component is also responsible for identifying relevant inference rules for the decision making process”, “Suppose a physician has to make a decision about prescribing a sleep medication (Ramelteon) to Jane. The physician begins by using the communication interface module to ask ‘Can Jane be given Ramelteon?’ … The knowledge management component then identifies inference rules representing the drug prescription protocol for Ramelteon, which are made available through an aggregated source of expert knowledge” [i.e., identify inference rules to be used for deconstructing the real-world problem]) using deductive reasoning techniques for deconstructing the real-world problem (see, e.g., sections 2.0.1 and 2.0.2, “the knowledge management component is also responsible for identifying relevant inference rules for the decision making process. An inference rule describes a relationship between various facts in a knowledge base, permitting logical deduction of additional information from basic facts. All inference rules used by our proposed framework … can be processed by semantic reasoners”, “The semantic reasoning engine then applies the inference rules to reason out the answer to the user query. For example, if Jane's medical records indicate that she is currently taking another prescribed drug that cannot be administered with Ramelteon, then based on these facts, the engine will create the answer tokens: result (Jane cannot be given Ramelteon), and explanation (since she is currently taking drug X that has a contraindication with Ramelteon).” [i.e., reasoner of ; and 
provide a machine- learning based reasoning to provide a hypothesis for the problem and an explanation to accompany the hypothesis (see, e.g., sections 2.0.2 and 4.0.7, “The semantic reasoning engine then applies the inference rules to reason out the answer to the user query. For example, if Jane's medical records indicate that she is currently taking another prescribed drug that cannot be administered with Ramelteon, then based on these facts, the engine will create the answer tokens: result (Jane cannot be given Ramelteon), and explanation (since she is currently taking drug X that has a contraindication with Ramelteon).” [i.e., providing an explanation], “let us assume that Jane is currently pregnant and the knowledge base does not contain this piece of data. Assuming that Ramelteon should not be prescribed to patients during pregnancy, the semantic reasoner will produce ‘unknown result' in response to a query, since not all facts are known. However, there might be other attributes in the raw data (such as breast tenderness, nausea & vomiting, fatigue, mood swings etc.) that could provide a strong indication of pregnancy, when viewed in conjunction with each other. Machine learning and data mining techniques are useful in discovering these latent data-specific relationships.” [i.e., provide machine-learning based reasoning to provide a pregnancy hypothesis for the real-world prescription problem], “Users post their request as queries, and in response the system generates an answer along with its explanation.” [i.e., reasoner uses reasoning techniques to provide pregnancy hypothesis for the real-world prescription problem]) using … reasoning techniques for providing the hypothesis and the explanation (see, e.g., section 2.0.2, “The semantic reasoning result (Jane cannot be given Ramelteon), and explanation” [i.e., reasoning engine uses reasoning techniques for providing the explanation], “Assuming that Ramelteon should not be prescribed to patients during pregnancy, the semantic reasoner will produce ‘unknown result' in response to a query, since not all facts are known. However, there might be other attributes in the raw data (such as breast tenderness, nausea & vomiting, fatigue, mood swings etc.) that could provide a strong indication of pregnancy, when viewed in conjunction with each other.” [i.e., reasoner uses reasoning techniques to provide pregnancy hypothesis for the real-world prescription problem]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber to incorporate the teachings of Khan to provide a framework which enables decision making in the presence of partial information, leveraging ontological representations and machine learning techniques to enhance existing user datasets. (See, e.g., Khan, Abstract). Doing so would have allowed Gruber to use the framework effectively with real world data and sketch its use for a variety of domains, and to use artificial intelligence to support a task where there is a critical need (e.g., medical decision making by medical professionals), as suggested by Khan (See, e.g., Khan, Abstract). 
Although Gruber in view of Khan substantially teaches the claimed invention, Gruber in view of Khan is not relied on to teach using inductive reasoning techniques, using the inductive reasoning techniques for classifying and clustering data, and
using abductive reasoning techniques for providing the hypothesis and the explanation.
In the same field, analogous art Talbot teaches using inductive reasoning techniques (see, e.g., FIG. 4 depicting use of “inductive reasoner 102” and paragraph 28, “the plurality of inferencing algorithms include an inductive reasoner 102 that computes changes in rules based on new evidence within the knowledge base. The change is based on rule induction, using the old evidence supporting the old structure along with exceptions to the old rules in the existing evidence to induce new rules that better account for the entire body of old and the new evidence … In one implementation, the Weka algorithm can be utilized within the inductive reasoner 102.” [i.e., inductive reasoner 102 uses inductive reasoning techniques/algorithms]), 
using the inductive reasoning techniques for classifying and clustering data (see, e.g., FIG. 4 depicting using “inductive reasoner 102” with “unsupervised clustering 103” for data in “knowledge base 114” and paragraph 28, “inductive reasoner 102 that computes changes in rules based on new evidence within the knowledge base. The change is based on rule induction, using the old evidence supporting the old structure along with exceptions to the old rules in the existing evidence to induce new rules that better account for the entire body of old and the new evidence. In essence, new rules defining a revised network structure are computed from an aggregate of old and new evidence.” [i.e., inductive reasoner 102 uses the inductive reasoning techniques for inducing rules to classify evidence/data and aggregating/clustering evidence/data]), and 
using abductive reasoning techniques for providing the hypothesis and the explanation (see, e.g., see FIG. 4 – depicting using “abductive reasoner 105” and paragraphs 20 and 30, “inferencing algorithms 28 and 30 can include an abductive reasoning algorithm that compiles the best explanation for a body of data”, “An abductive reasoner 105 can be used to find the best explanation for new data using positive and negative examples of evidence … The output of the abductive reasoner 105 is provided in a hierarchically structured way with different degrees of granularity computed that compresses the information represented in a decision network. New hypotheses or linked groups of hypotheses can be extracted from this network as unknown unknowns. One example of an abductive reasoning algorithm is the SUBDUE algorithm” [i.e., abductive reasoner 105 uses adductive reasoning techniques/algorithms to find/provide the explanation and hypotheses]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber in view of Khan to incorporate the teachings of Talbot to provide systems and methods for assisted decision making utilizing automated discovery of unknown unknowns that are determined for one or more stories of interest by a plurality of inferencing algorithms (i.e., inferencers) mining an associated knowledge base (i.e., a knowledge model) for information that is filtered at an arbitrator, where the systems and methods assign evidence to associated hypotheses according to the evidence content using evidence classifiers to assign templates to hypotheses in the knowledge base. (See, e.g., Talbot, paragraphs 14 and 27). Doing so would have allowed Gruber in view of Khan to ensure that only relevant information is considered for inclusion and ensure that an analyst is 
Although Gruber in view of Khan substantially teaches the claimed invention, Gruber in view of Khan is not relied on to teach determine a confidence parameter, indicative of a strength of the explanation for the decision made.
In the same field, analogous art Talbot teaches determine a confidence parameter, indicative of a strength of the explanation for the decision made (see, e.g., paragraphs 20, 30 and 37-39, “inferencing algorithms 28 and 30 can include an abductive reasoning algorithm that compiles the best explanation for a body of data … decision algorithms 24 and 26 can comprise an unsupervised clustering algorithm that attempts to form clusters from the data to determine new hypotheses for the decision making system 22”, “An abductive reasoner 105 can be used to find the best explanation for new data using positive and negative examples of evidence [i.e., the explanation for the decision made by decision making system 22] … New hypotheses or linked groups of hypotheses can be extracted from this network” [i.e., an inferencer and hypothesis generator] “a set node confidence function 174 allows the user to specify a confidence value for a particular node”, “display a confidence value or an influence value as a line graph scale, ranging from a minimum value to a maximum value”, “a changed influence value or confidence value can alter the confidence values of nodes downstream … it may be desirable to determine the sensitivity of the main hypothesis to a hypothesis represented by a particular node.” [i.e., set/capture a confidence level indicating the strength of data/node for the hypothesis and explanation]).

Although Gruber in view of Khan and Talbot substantially teaches the claimed invention, Gruber in view of Khan and Talbot is not relied on to teach wherein the confidence level parameter further indicates "value at risk" of the hypothesis.
In the same field, analogous art Lancaster teaches wherein the confidence level parameter further indicates "value at risk" of the hypothesis (as indicated above, a “value at risk" of a hypothesis, under the BRI, is the risk of any business or commercial value associated with a proposed explanation for a decision, i.e., a hypothesis) (see, e.g., col. 33, lines 27-30, col. 34, lines 51-52, col. 37, line 35–col. 38, line 19, col. 52, lines 3-4 and 53-55, col. 54, lines 5-8 and 28-29, col. 56, lines 29-33, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber in view of Khan and Talbot to incorporate the teachings of Lancaster to provide methods and “an intelligent system 

Regarding claims 2 and 15, as discussed above, Gruber in view of Khan, Talbot and Lancaster teaches the system of claim 1 and the computer readable medium of claim 14.
Gruber further discloses generate a visual representation of the decision and the explanation using machine learning techniques (see, e.g., FIG. 2 depicting user interface with visual representations of findings/explanation 101C and decision/results and results 101D and paragraphs 21 and 166, “intelligent automated assistant system embodiment disclosed herein may be configured or designed to include functionality for automating the use of data and services available over the Internet to … learn about things to do” [i.e., using machine learning techniques], “screen 101A features a conversational user interface showing … assistant's 1002 response, which is a summary of its findings 101C (‘OK, I found these Italian restaurants which reviews say are romantic close to your work:’) and a set of results 101D (the first three of a list of restaurants are shown).” [i.e., generate/display visual representation of decision/results 101D and explanation/findings 101C]).

Regarding claims 3, 9 and 16, as discussed above, Gruber in view of Khan, Talbot and Lancaster teaches the system of claim 1, the system of claim 6, and the computer readable medium of claim 14.
Gruber further discloses parse the real-world problem (see, e.g., paragraphs 211, “active ontology nodes may be instantiated with the identity of a particular restaurant entity and its name, and how its name corresponds to words in a natural language input … specifying the concept that restaurants are entities with identities that have names [i.e., real-world restaurant entities], and for … data from entity databases and parses of natural language” [i.e., parse the real-world restaurant natural language input]) to curate logical sentences in the real-world problem (see, e.g., paragraphs 319 and 392-393, “assistant 1002 may rank the output of the speech-to-text interpreter according to how well the interpretations parse in a syntactic and/or semantic sense … it evaluates how well various combinations of words in the text interpretations 124 would fit the concepts, relations, entities, and properties of active ontology 1050 and its associated models”, “Parse result associations can be complex mappings from sets and sequences of words [i.e., sentences] … of user input to one or more associated concepts, relations, properties, instances, other nodes”, “Analyze user input and identify a set of syntactic parse results, which are parse results that associate data in the user input with structures that represent syntactic parts of speech, clauses and phrases including multiword names, sentence structure, and/or other grammatical graph structures.” [i.e., parse real-world user input to curate/map syntactical parts, clauses, phrases and sentence structure of logical sentences]).

Regarding claims 4, 10 and 17, as discussed above, Gruber in view of Khan, Talbot and Lancaster teaches the system of claim 1, the system of claim 6, and the computer readable medium of claim 14.
Although Gruber substantially discloses the claimed invention, Gruber is not relied on for explicitly disclosing provide a human-readable form of the deconstruction of the real-world problem to preview a line of reasoning.
In the same field, analogous art Khan teaches provide a human-readable form of the deconstruction of the real-world problem to preview a line of reasoning (see, e.g., sections 2, 2.0.1 and 2.0.2, “The framework provides … a query based interface, enabling the creation of alternate user interfaces including desktop applications, web-based browser applications, and mobile applications” [i.e., user interfaces for providing human-readable results], “Suppose a physician [i.e., a human user] has to make a decision about prescribing a sleep medication (Ramelteon) to Jane. The physician begins by using the communication interface module to ask ‘Can Jane be given Ramelteon?’ … The knowledge management component then identifies inference rules representing the drug prescription protocol for Ramelteon, which are made available … reasoning engine then applies the inference rules to reason out the answer to the user query [i.e., a line of reasoning]. For example, if Jane's medical records indicate that she is currently taking another prescribed drug that cannot be administered with Ramelteon, then based on these facts, the engine will create the answer tokens: result (Jane cannot be given Ramelteon), and explanation (since she is currently taking drug X that has a contraindication with Ramelteon).” [i.e., provide human-readable form 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber to incorporate the teachings of Khan to provide a framework which enables decision making in the presence of partial information, leveraging ontological representations and machine learning techniques to enhance existing user datasets. (See, e.g., Khan, Abstract). Doing so would have allowed Gruber to use the framework effectively with real world data and sketch its use for a variety of domains, and to use artificial intelligence to support a task where there is a critical need (e.g., medical decision making by medical professionals), as suggested by Khan (See, e.g., Khan, Abstract). 

Regarding claim 7, as discussed above, Gruber in view of Khan, Talbot and Lancaster teaches the system of claim 6.
Although Gruber substantially discloses the claimed invention, Gruber is not relied on for explicitly disclosing wherein the processor is to build a strength of the explanation into the inferencing rules.
In the same field, analogous art Khan teaches wherein the processor is to build a strength of the explanation into the inferencing rules (see, e.g., FIG. 1 depicting Framework architecture and system components including “inference rules” and section 2.0.1, “the knowledge management component is also responsible for identifying relevant inference rules for the decision making process. An inference rule describes a relationship between various facts in a knowledge base, permitting logical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber to incorporate the teachings of Khan to provide a framework which enables decision making in the presence of partial information, leveraging ontological representations and machine learning techniques to enhance existing user datasets. (See, e.g., Khan, Abstract). Doing so would have allowed Gruber to use the framework effectively with real world data and sketch its use for a variety of domains, and to use artificial intelligence to support a task where there is a critical need (e.g., medical decision making by medical professionals), as suggested by Khan (See, e.g., Khan, Abstract). 

	Regarding claims 12 and 19, as discussed above, Gruber in view of Khan, Talbot and Lancaster teaches the system of claim 6 and the computer readable medium of claim 14.
Although Gruber in view of Khan substantially teaches the claimed invention, Gruber in view of Khan is not relied on to teach wherein the inductive reasoning techniques comprise one of supervised clustering techniques and unsupervised clustering techniques.
In the same field, analogous art Talbot teaches wherein the inductive reasoning techniques comprise one of supervised clustering techniques and unsupervised clustering techniques (see, e.g., FIG. 4 depicting use of “inductive reasoner 102” with “unsupervised clustering 103” and paragraphs 20 and 28-29, “the plurality of decision algorithms 24 and 26 can comprise an unsupervised clustering algorithm that attempts to form clusters from the data to determine new hypotheses for the decision making system 22”, “the plurality of inferencing algorithms include an inductive reasoner 102 that computes changes in rules based on new evidence within the knowledge base. The change is based on rule induction, using the old evidence supporting the old structure along with exceptions to the old rules in the existing evidence to induce new rules that better account for the entire body of old and the new evidence” [i.e., inductive reasoner 102 uses inductive reasoning techniques/algorithms], “The plurality of inferencing algorithms can further include an unsupervised clustering algorithm 103. In the unsupervised clustering algorithm 103, evidence templates are grouped according to their associated characteristics.” [i.e., unsupervised clustering techniques/algorithm 103]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber in view of Khan to incorporate the teachings of Talbot to provide systems and methods for assisted decision making utilizing automated discovery of unknown unknowns that are determined for one or more stories of interest by a plurality of inferencing algorithms (i.e., inferencers) mining an associated knowledge base (i.e., a knowledge model) for information that is filtered at an arbitrator, where the systems and methods assign evidence to associated hypotheses according to the evidence content using evidence classifiers to assign templates to hypotheses in the knowledge base. (See, e.g., Talbot, 

Regarding claims 13 and 20, as discussed above, Gruber in view of Khan, Talbot and Lancaster teaches the system of claim 6 and the computer readable medium of claim 14.
Although Gruber in view of Khan substantially teaches the claimed invention, Gruber in view of Khan is not relied on to teach wherein the abductive reasoning techniques comprise evidence-based reasoning techniques.
In the same field, analogous art Talbot teaches wherein the abductive reasoning techniques comprise evidence-based reasoning techniques (see, e.g., paragraphs 20 and 30, “inferencing algorithms 28 and 30 can include an abductive reasoning algorithm that compiles the best explanation for a body of data”, “An abductive reasoner 105 can be used to find the best explanation for new data using positive and negative examples of evidence” [i.e., abductive reasoner 105 uses abductive reasoning techniques/algorithms comprising evidence-based/reasoning for examples of evidence]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber in view of Khan to incorporate the teachings of Talbot to provide systems and methods for assisted .

Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of Khan, Talbot and Lancaster as applied to claims 1, 6 and 14 above, and further in view of non-patent literature Wang ("Developing a Computational Framework for Explanation Generation in Knowledge-based Systems and its Application in Automated Feature Recognition." (2012): i-189, hereinafter “Wang”).
Regarding claims 5, 11 and 18, as discussed above, Gruber in view of Khan, Talbot and Lancaster teaches the system of claim 1, the system of claim 6, and the computer readable medium of claim 14.
Although Gruber in view of Khan, Talbot and Lancaster substantially teaches the claimed invention, Gruber in view of Khan and Talbot is not relied on to teach wherein the identified inferencing rules are triggered using one of a forward chaining process and a backward chaining process.
In the same field, analogous art Wang teaches wherein the identified inferencing rules are triggered using one of a forward chaining process and a backward chaining process (see, e.g., pages 13, 34, 53, 63, 65, 68, and 73, “Backward Chained ABox Reasoner (BCAR) is developed for reasoning through EKB [Explanative Knowledge Base] to generate explanations for decisions made by a KBS [Knowledge-Based System] … BCAR has advances in … 2) handling SWRL [Semantic Web Rule Language] rules; 3) producing explanations by using backward chaining”, “abduction (also called AR), which is a form of inference that generates a hypothesis best explaining the observation … including rule-based model”, “a set of OWL [Web Ontology Language] inference rules” [i.e., inferencing rules], “the backward chained reasoning engine requires a unified rule base”, “The reasoning engine is then applied to the fired rule to search for its solutions. The engine requires information from the ABox and also may fire some other rules if required” [i.e., inferencing rules are fired/triggered], “backward chaining in the rule base”, “Backward Chaining … if BCAR needs to process an atom corresponding to a defined class or property, another rule fires … while searching for the solutions for the translation rule, the ‘Binding and intersecting’ step will add another reasoning task … and rule 1 consequently fires. This is the so-called backward chained reasoning.” [i.e., inferencing rules in the rule base are triggered/fired using a backward chaining process]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber in view of Khan, Talbot and 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125